Citation Nr: 0706057	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1960 through 
February 1964.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  

The Board notes that the veteran initially had a claim for 
entitlement to a rating in excess of 30 percent for residuals 
of a concussion associated with his appeal.  However, by a 
rating decision dated September 2005, the RO granted the 
veteran a rating of 50 percent, the maximum rating, effective 
December 2002 (date of claim).  Therefore this issue is no 
longer before the Board.  


FINDING OF FACT

The veteran's residuals of a fracture of the right mandible 
more nearly approximate malunion resulting in moderate 
displacement. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for residuals of a fracture to the right mandible have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.519, 4.1, 4.150, Diagnostic 
Code 9904 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
until March 2006.  Despite the untimely notice provided to 
the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, while the veteran was not sent proper 
notice prior to the March 2003 adverse decision, the Board 
concludes that the RO letter sent in June 2005 adequately 
informed the veteran of the evidence and information (1) 
necessary to substantiate the claim; (2) that VA would seek 
to provide; and (3) that the veteran was expected to provide.  
The letter also essentially told the veteran to submit any 
information or evidence in his possession.  The RO 
additionally requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  In light 
of the foregoing, the Board finds that the VA's duty to 
notify has been fully satisfied with respect to the claim.

The Board further notes that the veteran's service medical 
records, VA treatment records and private medical records 
have been obtained.  The veteran was also provided with two 
VA examinations of the jaw.  The veteran has not identified 
any further evidence with respect to his claim, and the Board 
is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2006).

In a March 1966 rating decision, the RO granted service 
connection for residuals of a fracture to the right mandible, 
and assigned a rating of 10 percent, effective January 13, 
1966.  In December 2002, the veteran submitted a claim for a 
rating in excess of 10 percent for residuals of a fracture to 
the right mandible.

The veteran was afforded a VA examination in January 2003.  
The veteran reported a history of being involved in a motor 
vehicle accident in 1963.  The examiner noted that as the 
result of his accident, the veteran sustained a fracture to 
the maxilla of the mandible which was surgically repaired.  
The examiner also noted that the veteran complained of 
occasional pain in his jaws, particularly when chewing hard 
food.  Examination revealed that the veteran wore a complete 
set of dentures in the upper mouth and a partial denture in 
the lower mouth, with two lower canine teeth remaining.  
There was no significant abnormality or deformity of the jaw 
or mandible.  There was also good muscle tone and strength of 
mastication muscles.  The examiner provided a diagnosis of a 
history of a compound fracture of the mandible and maxilla, 
post status internal fixation.

The veteran submitted VA medical records dated April 2004 
through February 2005.  An April 2004 neurological evaluation 
noted normal facial sensation, normal masseter movement and 
strength, normal facial movement, and normal ability to bite 
and blow out cheeks.  

The veteran was afforded a VA dental and oral examination in 
July 2005.  The veteran complained of popping in his jaw when 
eating hard foods such as steak, and stated that he believed 
his jaw was put together crooked.  The veteran also stated 
that he felt his jaw swell and become sore from time to time, 
particularly after eating hard foods.  Panoramic x-rays 
showed no formed bodies within the substance of the maxilla.  
The maxilla was edentulous, and the mandible was edentulous 
with the exception of retention of two canine teeth.  A 
foreign body, most likely a stainless steel wire, was noted 
in the right angle region of the mandible.  The fracture site 
appeared to have healed very well.  Both the inferior and 
superior borders of the mandible were intact.  The examiner 
noted use of dentures in both the maxilla and mandible.  Upon 
physical examination, the veteran had an oral opening of 
approximately 35 millimeters (mm), with a very slight pop, 
which could be palpated in the right temporal madibular joint 
region.  There did not seem to be any associated pain with 
the palpation of the temporal mandibluar joints.  The veteran 
had approximately 1centimeter (cm) on right and left lateral 
excursion movements, which was within the normal limits.  He 
also had good protrusive movement of approximately 1 cm.  
There was no swelling present.  The examiner opined that it 
would be impossible to relate any swelling or problems 
reported at the time of the examination to the accident in 
1963 without resorting to speculation.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.150, Diagnostic Code 9904 for malunion of the mandible.  
Under Diagnostic Code 9904, a 10 percent rating is warranted 
for moderate displacement; and a 20 percent rating is 
warranted for severe displacement.  A note indicates that 
rating is dependant upon the degree of motion and relative 
loss of masticatory function.  The examiner at the January 
2003 VA examination found no significant abnormality or 
deformity of the jaw or mandible.  Additionally, the examiner 
noted that there was also good muscle tone and strength of 
mastication muscles.  A VA medical record dated April 2004, 
noted normal facial sensation, normal masseter movement and 
strength, normal facial movement, and normal ability to bite 
and blow out cheeks.  The July 2005 dental and oral 
examination revealed a well healed mandible fracture.  Upon 
examination the veteran had an oral opening of approximately 
35 millimeters (mm), with a very slight pop, which could be 
palpated in the right temporal madibular joint region.  There 
did not seem to be any associate pain with the palpation of 
the temporal mandibular joints.  The veteran had 
approximately 1centimeter (cm) on right and left lateral 
excursion movements, which was within the normal limits.  He 
also had good protrusive movement of approximately 1 cm.  
There was no swelling present.  As the evidence does not show 
that the veteran has severe displacement of the mandible with 
significant loss of motion or mascticatory function, a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 9904.

Additionally, a rating in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.150, Diagnostic Codes 9901, 
9902, 9903, or 9905, as there is no evidence showing complete 
loss of mandible between the angles, loss of approximately 
one half of the mandible, nonunion of the mandible, or 
limitation of motion of temporomandibular articulation.

The Board is aware of the veteran's complaints of popping, 
pain with chewing, and swelling in his lower right jaw.  
There is however, no objective evidence that pain on use of 
the joint results in limitation of motion to a degree which 
would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995).
  
Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increase; the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the right mandible is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


